Citation Nr: 1513316	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to September 1945.  The Veteran died in December 2013; the appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for PTSD.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.  

In June 2013, the Board denied service connection for PTSD.  As above, in December 2013, the Veteran died.  In February 2013, the appellant (the Veteran's surviving spouse) requested that she be substituted for the Veteran in this appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2014)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)  . . . ."  Id.  The appellant's request to substitute for the Veteran in this appeal has been granted.  

The appellant appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate the June 2013 Board decision and remand the claim on appeal to the Board for further proceedings consistent with the Joint Motion.

As regards characterization of the appeal, the Board notes that the August 2011 SOC also included other issues denied in the August 2010 rating action-the matters of entitlement to a rating in excess of 10 percent for a left hand scar with weakness of grip, and entitlement to an increased, compensable rating for residuals of left hand injury.  However, in his September 2011 substantive appeal, the Veteran expressly limited his appeal to the PTSD issue, and did not-through any document filed by him or his representative at that time-thereafter timely perfect an appeal as to the higher rating claims.  Hence, the only matter before the Board is that set forth on the title page.  As such, although the Veteran's representative listed (but did not argue) the higher rating claims in January and April 2013 submissions, and the RO listed the higher ratings claim in certifying the appeal, these listings were in error. 

As regards representation, the Board notes that, although the Veteran had previously been represented by Disabled American Veterans, the appellant has not sought representation.  As such, she is recognized as proceeding pro se in this appeal.

In May 2013, a Deputy Vice Chairman advanced this appeal on the Board's docket, 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2014).  

The Board notes that, in addition to the paper claims file, there are separate paperless, electronic files associated with the appellant's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals documents showing that the Veteran was hospitalized at a VA facility for several periods of time from November 2011 through April 2012.  A review of the documents in VBMS reveals a June 2014 rating decision wherein the RO denied service connection for the cause of the Veteran's death as well as the June 2014 Joint Motion.  The remainder of the documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision.

In the June 2014 Joint Motion, the parties noted that the claims file included VA treatment records dated through August 2011.  However, it was also noted that the Veteran was admitted to the Memphis VA Medical Center (VAMC) after August 2011, including a 55-day admission in January 2012.  Specifically, an April 2012 "Admission Report for SC Veterans" reflects the Veteran's hospital admission that month.  Similarly, a February 2012 "Admission Report for SC Veterans" reflects the Veteran's hospital admission during that month.   A January 2012 "Notice of Discharge" notes that the Veteran was discharged after a 55-day stay.  Furthermore, in December 2011 correspondence, the Veteran's daughter's indicated that the Veteran was in the intensive care unit at the Memphis VAMC for kidney failure, dementia, and other illnesses.  As noted in the Joint Motion, while these admissions appear to have primarily involved the Veteran's physical condition, the records could also contain information about his mental health that may be relevant to the pending claim.  Additionally, the medical records before and leading up to the Veteran's death in December 2013 are not included in the record.

Accordingly, on remand, the AOJ should obtain and associated with the claims file all of the Veteran's outstanding, pertinent VA treatment records dated from August 2011 through December 2013.  

To ensure that all due process requirements are met, and that the record is complete, while this matter is on remand, the AOJ should also give the appellant  opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.
	
Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2014)..  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the Memphis VAMC all outstanding VA records of mental health evaluation and/or treatment of the Veteran from August 2011 through December 2013.  Follow the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the appellant a letter requesting that she provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

6.  If the any benefit sought on appeal remains denied, furnish to the appellant an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


